Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
In re:  Oliver Hart, III.
No. 06-13-00184-CR

                         Original Mandamus Proceeding

Memorandum Opinion delivered by Justice Carter, Chief Justice Morriss and Justice Moseley participating.


As stated in the Court's opinion of this date, we find that Relator is not entitled to the relief sought.  Therefore, we deny the petition.

RENDERED AUGUST 29, 2013
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk